DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB17024076, filed on February 14, 2017. Acknowledgment is made to applicant’s claim for priority to Application No. 15/881,283 filed January 26, 2018. 

Status of Claims
This Office Action is responsive to the amendment filed on January 28, 2021. As directed by the amendment: claims 37, 40, 42-43, 45 have been amended. Thus, claims 37-59 are presently pending in this application. 
Claim 40 was previously rejection under 35 U.S.C. 112(d). Applicant’s amendments to claim 40 has obviated the previous 35 U.S.C. 112(d) rejection. Claims 37-40, 45, 48, 51-52, and 54-57 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cottenden et al. (U.S. Pub. No. 2020/0297945). Claims 37-42, 45, 48, 51, and 53-56 were previously rejected under 35 U.S.C. 103 as Holroyd (U.S. Patent No. 6,553,988) in view of Ritson et al. (U.S. Patent No. 5,394,866). Claims 43-44, 46, and 57-59 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Keller et al. (U.S. Patent No 6,461,591). Claims 47 and 49-50 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Stedman et al. (U.S. Publication No. 2011/0155129).
Applicant’s amendments necessitate the application of new grounds of rejections, shown below. 

Claim Objections
Claim 53 is objected to because of the following informalities:  
Claim 53 recites “with a metering chamber of the canister”, ln 2 should read --with the metering chamber of the canister--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 54, and claims 38-53 and 55-29 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem”, ln 3-5 and “wherein in a ready-to-fire configuration of 
Similar rational is applied to independent claim 54 because claim 54 incorporates all the limitations of independent claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-41, 45, 48, and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. No. 2008/0156321; hereinafter: “Bowman”) in view of Cottenden et al. (U.S. Pub. No. 2020/0297945; hereinafter: “Cottenden”).
Regarding Claim 37, Bowman discloses a breath actuated inhaler comprising a drive (6; Fig. 8a-9) adapted to drive a pressurized canister (20; Fig. 8a-9; ¶ 0039) so as to retract a metering valve stem (24; Fig. 8a-9) into the canister to fire the canister, the canister comprising a metering chamber (¶ 0039) and an internal reservoir (interior of cylindrical body 22; Fig. 8a-9), the drive being arranged to apply a firing force of suitable magnitude (¶¶ 0061-0063) to the canister at a position of the canister relative to the valve stem at which the canister fires (Fig. 8a-9), wherein in a ready-to-fire configuration (Fig. 8a) of the inhaler the canister is displaced [Fig. 8f; ¶¶ 0061-0087; Examiner notes: Bowman discloses, at least, due to the camming action of helical cam member (110; Fig. 8a-9) pivoting about pivot point (120; Fig. 8a-9) the canister begins at a rest position with the cover (2; Fig. 8a-9) covering mouthpiece (60; Fig. 8a-9) and displaces to a ready-to-fire position (Fig. 8a)] and wherefrom in response to air flow, the canister is moved to displace the valve stem more to isolate the metering chamber from the internal reservoir (Fig. 8b-8c; ¶¶ 0061-0087). 
Bowman does not specifically disclose the breath actuated inhaler wherein the canister is adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem and wherein the suitable magnitude is greater than 35N and less than 60N of force.
Cottenden teaches a breath actuated inhaler (100; Fig. 1; ¶ 0067) comprising a pressurized canister (51; Fig. 1, 10, 13; Abstract; ¶¶ 0060-0062, 0086, 0088-0089, 0092, 0102), wherein the canister being adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem (¶ 0008, 0065, 0067; Examiner notes: Cottenden discloses a travel length of 2-3 mm of a valve stem of a canister.), the drive being arranged to apply a firing force of greater than 35N and less than 60N of force [¶¶ 0008, 0089; Claim 6; Examiner notes: The recited range does not include the extremes of 35N and 60N. (i.e. 35N < firing force < 60N or from 36N to 59N.). Cottenden discloses the firing force of at least 40N (i.e. a firing force of 40N or greater).] to the canister at a position of the canister relative to the valve stem at which the canister fires (¶¶ 0008, 0089) for the purpose of providing adequate force to operate a valve (54; Fig. 1) of the canister that utilizes hydrofluorocarbons such as hydrofluoroalkane (HFA) propellant (¶ 0002).  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). Specifically, Cottenden discloses the range of firing force as being 40N or greater (¶¶ 0008, 0089, Claim 6), which overlaps the claimed firing force range of 36N to 59N. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Cottenden discloses the claimed range of firing force of greater than 35N and less than 60N (See Cottenden: ¶¶ 0008, 0089, Claim 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the canister of the breath actuated inhaler of Bowman to include such that the canister is adapted to move during operation between 2-3 mm between end positions of its length of travel relative to the valve stem and wherein the suitable magnitude is 40N or greater of force as taught by Cottenden for the purpose of providing adequate force to operate the valve (See Cottenden: 54; Fig. 1) of the canister that utilizes hydrofluorocarbons such as hydrofluoroalkane (HFA) propellant (See Cottenden: ¶ 0002).
Regarding Claim 38, the modified device of Bowman discloses the breath actuated inhaler wherein the drive comprises a drive spring (See Bowman: 6; Fig. 8a-9; ¶¶ 0061-0087).
Regarding Claim 39, the modified device of Bowman discloses the breath actuated inhaler wherein the canister is arranged to move between 1 and 3 mm between the end positions (See Cottenden: ¶¶ 0008, 0065, 0067; Examiner notes: Cottenden discloses a travel length of 2-3 mm.).
Regarding Claim 40, the modified device of Bowman discloses the breath actuated inhaler wherein the drive is adapted to provide the firing force as more than 40N and less than 60N [¶¶ 0008, 0089; Claim 6; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, Cottenden discloses the firing 
Regarding Claim 41, the modified device of Bowman discloses the breath actuated inhaler wherein the firing force is equal to that required to fire the canister (See Bowman: Fig. 8a-9; ¶¶ 0061-0087; Examiner notes: Bowman discloses the drive as having a firing force of suitable magnitude required to fire the canister).  
Regarding Claim 45, the modified device of Bowman discloses the breath actuated inhaler wherein the canister contains 
Regarding Claim 48, the modified device of Bowman discloses the breath actuated inhaler further comprising an actuator system (See Bowman: 3; Fig. 8a-9; ¶¶ 0061-0065) for operating the drive.
Regarding Claim 51, the modified device of Bowman discloses the breath actuated inhaler wherein the actuator includes a trigger (See Bowman: 57; Fig. 8a-9; ¶¶ 0071-0075).

Regarding Claim 52, the modified device of Bowman discloses the breath actuated inhaler, shown above. 
The modified device of Bowman does not specifically disclose the breath actuated inhaler wherein the actuator is electromechanical. 
Cottenden teaches a breath actuated inhaler (100; Fig. 1; ¶ 0067) comprising an actuator system (130; Fig. 1; ¶¶ 0060, 068, 0120) for operating the drive wherein the actuator is electromechanical (¶¶ 0033, 0047, 0068) for the purpose of avoiding the need for bulky spacer devices (¶ 0050) and allowing the breath actuated inhaler to be utilized in variety of inhalers including one or more of a pressurized metered dose inhaler (pMDI) (e.g., a press-and-breathe pMDI, a mechanical (i.e., mechanically triggered) breath-actuated pMDI, an electronic (i.e., an  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the actuator is electromechanical as taught by Cottenden for the purpose of avoiding the need for bulky spacer devices (See Cottenden: ¶ 0050) and allowing the breath actuated inhaler to be utilized in variety of inhalers including one or more of a pressurized metered dose inhaler (pMDI) (e.g., a press-and-breathe pMDI, a mechanical (i.e., mechanically triggered) breath-actuated pMDI, an electronic (i.e., an electronically triggered) breath-actuated pMDI, or a combination thereof); a dry powder inhaler (e.g., a single dose (e.g., capsule) DPI, a multi-dose (e.g., tape based, or reservoir based) DPI, or a combination thereof); a nebulizer (e.g., a pocket nebulizer); or a combination thereof (See Cottenden: ¶ 0048).
Regarding Claim 53, the modified device of Bowman discloses the breath actuated inhaler wherein the drive is configured to hold the valve stem depressed with the metering chamber of the canister communicating with atmosphere (See Bowman: Fig. 8a-9; ¶¶ 0061-0087).

Regarding Claim 54, Bowman discloses a breath actuated inhaler method comprising a breath actuated inhaler comprising a drive (6; Fig. 8a-9) adapted to drive a pressurized canister (20; Fig. 8a-9; ¶ 0039) so as to retract a metering valve stem (24; Fig. 8a-9) into the canister to fire the canister, the canister comprising a metering chamber (¶ 0039) and an internal reservoir (interior of cylindrical body 22; Fig. 8a-9), the drive being arranged to apply a firing force of suitable magnitude (¶¶ 0061-0063) to the canister at a position of the canister relative to the valve stem at which the canister fires (Fig. 8a-9), wherein in a ready-to-fire configuration (Fig. 8a) of the inhaler the canister is displaced [Fig. 8f; ¶¶ 0061-0087; Examiner notes: Bowman discloses, 
Bowman does not specifically disclose wherein the canister of the breath actuated inhaler of the breath actuated inhaler method is adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem and wherein the suitable magnitude is greater than 35N and less than 60N of force.
Cottenden discloses a breath actuated inhaler (100; Fig. 1; ¶ 0067) comprising a pressurized canister (51; Fig. 1, 10, 13; Abstract; ¶¶ 0060-0062, 0086, 0088-0089, 0092, 0102), wherein the canister being adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem (¶ 0008, 0065, 0067; Examiner notes: Cottenden discloses a travel length of 2-3 mm of a valve stem of a canister.), the drive being arranged to apply a firing force of greater than 35N and less than 60N of force [¶¶ 0008, 0089; Claim 6; Examiner notes: The recited range does not include the extremes of 35N and 60N. (i.e. 35N < firing force < 60N or from 36N to 59N.). Cottenden discloses the firing force of at least 40N (i.e. a firing force of 40N or greater).] to the canister at a position of the canister relative to the valve stem at which the canister fires (¶¶ 0008, 0089) for the purpose of providing adequate force to operate a valve (54; Fig. 1) of the canister that utilizes hydrofluorocarbons such as hydrofluoroalkane (HFA) propellant (¶ 0002).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). Specifically, Cottenden discloses the range of firing force as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Cottenden discloses the claimed range of firing force of greater than 35N and less than 60N (See Cottenden: ¶¶ 0008, 0089, Claim 6).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the canister of the breath actuated inhaler of the breath actuated inhaler method of Bowman to include such that the canister is adapted to move during operation between 2-3 mm between end positions of its length of travel relative to the valve stem and wherein the suitable magnitude is 40N or greater of force as taught by Cottenden for the purpose of providing adequate force to operate the valve (See Cottenden: 54; Fig. 1) of the canister that utilizes hydrofluorocarbons such as hydrofluoroalkane (HFA) propellant (See Cottenden: ¶ 0002).
Regarding Claim 55, the modified device of Bowman discloses the breath actuated inhaler method wherein the step of actuating the inhaler comprises inhaling through the inhaler (See Bowman: ¶¶ 0061-0087). 
Regarding Claim 56, the modified device of Bowman discloses the breath actuated inhaler method wherein the respiratory disease or disorder is asthma (See Bowman: ¶¶ 0053, 0061-0087).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Cottenden as applied to claim 37 above, and further in view of Ritson et al. (U.S. Patent No. 5,394,866; hereinafter: “Ritson”).
Regarding Claim 42, the modified device of Bowman discloses the breath actuated inhaler wherein the firing force is greater than the sum at the point of firing of opposing forces applied to the canister by a valve stem spring in the canister (See Bowman: ¶¶ 0061-0087).

Ritson further teaches a return spring (See Ritson: 220; Fig. 5) for an actuator pin (See Ritson: 312; Figs. 6-11A) of a dose counter of the inhaler (See Ritson: col 17, ln 54-col 19, ln 3) for the purpose of counting the doses administrated and recocking the device for later use (See Ritson: col 18, ln 61-col 19, ln 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the return spring for the actuator pin of the dose counter of the inhaler as taught by Ritson for the purpose of counting the doses administrated and recocking the device for later use (See Ritson: col 18, ln 61-col 19, ln 1). [Examiner notes: Cottenden discloses the canister firing force (See Cottenden: ¶¶ 0008, 0089; Claim 6) therefore the resultant firing force of the modified device of Bowman would inherently be the firing force of Cottenden, shown above, plus the force to overcome the return spring (of Ritson, shown above).] 

Claims 43-44, 46, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Cottenden as applied to claims 37, 45, and 54, respectively, above, and further in view of Keller et al. (U.S. Patent No 6,461,591; hereinafter: “Keller”).
Regarding Claims 43-44, the modified device of Bowman discloses the breath actuated inhaler, shown above. 
The modified device of Bowman does not explicitly disclose the breath actuated inhaler wherein the canister has an internal reservoir containing a hydrofluoroalkane propellant and the propellant comprises a cosolvent. 
Keller teaches a medical aerosol formulation comprising a canister has an internal reservoir containing a hydrofluoroalkane propellant and the propellant comprises a cosolvent (Abstract; col 6, ln 45- col 7, ln 13; col 5, ln 27-42) for the purpose of minimizing the decrease of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the canister having the internal reservoir containing the hydrofluoroalkane propellant and the propellant comprising the cosolvent as taught by Keller for the purpose of minimizing the decrease of the internal pressure in the internal reservoir of the canister as the canister empties (See Keller: col 6, ln 45- col 7, ln 13; col 5, ln 27-42).
Regarding Claim 46, the modified device of Bowman discloses the breath actuated inhaler wherein the one or more active ingredients comprise beclomethasone dipropionate (See Keller: col 11, ln 23- col 12, ln 27).
 
Regarding Claims 57-59, the modified device of Bowman discloses the breath actuated inhaler method of claim 54, shown above. 
The modified device of Bowman does not specifically disclose the breath actuated inhaler method wherein the one or more active ingredients comprise a corticosteroid and beclomethasone dipropionate or tiotropium bromide and wherein the respiratory disease or disorder is COPD.
Keller teaches a medical aerosol formulation comprising the active ingredients comprise corticosteroid and beclomethasone dipropionate (col 11, ln 23- col 12, ln 27; col 7, ln 48- col 8, ln 64), which are well known to treat COPD, for the purpose of treating COPD (col 11, ln 23- col 12, ln 27; col 7, ln 48- col 8, ln 64). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of the breath actuated inhaler method of Bowman to include the active ingredients comprising corticosteroid and beclomethasone dipropionate to treat COPD as taught by Keller for the purpose of treating COPD (See Keller: col 11, ln 23- col 12, ln 27; col 7, ln 48- col 8, ln 64). 

Claims 47 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Cottenden as applied to claim 37, and 48, respectively, above, and further in view of Stedman et al. (U.S. Publication No. 2011/0155129; hereinafter: “Stedman”).
Regarding Claim 47, the modified device of Bowman discloses the breath actuated inhaler of claim 37, shown above. 
The modified device of Bowman does not explicitly disclose the breath actuated inhaler wherein the canister comprises a primeless metering valve.
Stedman teaches a metered dose inhaler comprising a canister (520) that comprises a primeless metering valve (530; ¶¶ 0009, 0012, 0065-0066, 0073) for the purpose of allowing the pressurized contents of the canister to freely flow into and out of the metering chamber (¶ 0066). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the canister having the primeless metering valve as taught by Stedman for the purpose of allowing the pressurized contents of the canister to freely flow into and out of the metering chamber (See Stedman: ¶ 0066).

Regarding Claim 49, the modified device of Bowman discloses the breath actuated inhaler of claim 48, shown above. 
The modified device of Bowman does not explicitly disclose the breath actuated inhaler wherein 53the actuator system includes a vacuum chamber having a vacuum release system operable to permit the drive to drive movement of the canister relative to the valve stem. 
Stedman teaches a metered dose inhaler comprising and actuator system includes a vacuum chamber having a vacuum release system operable to permit a drive (“triggering mechanism”) to drive movement of the canister relative to the valve stem (Fig. 10; ¶¶ 0066, 0068) for the purpose of triggering the breath-actuated drive mechanism (¶¶ 0066, 0068).

Regarding Claim 50, the modified device of Holroyd discloses the medicament dispensing device, of claim 49, wherein the vacuum release system is air flow actuatable (See Stedman: ¶¶ 0066, 0068).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the displacement in the ready-to-fire configuration and the further displacement in the firing position, as recited in independent claim 37 and therefore claims 54, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection Bowman in view of Cottenden, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berry et al. (U.S. Pub. No. 2015/0101599) discloses a breath actuated inhaler requiring approximately 50 N (¶ 0028) of firing force which has not yet been claimed. 
Fabien (U.S. Pub. No. 2019/0134322) discloses device for inhalation-synchronized dispensing of a fluid product requiring 45 N (¶ 0061) of firing force which has not yet been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785